Citation Nr: 0201498	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  00-14 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1945 to 
March 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 determination from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  

This case was previously remanded by the Board in March 2001.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The National Personnel Records Center (NPRC) has 
certified that the veteran had service as a recognized 
guerilla and with the Philippine Army from March 1945 to 
March 1946.  


CONCLUSION OF LAW

The criteria for basic entitlement to VA nonservice-connected 
death pension benefits have not been met.  38 U.S.C.A. 
§§ 101(2), 107, 1521, 1541 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.8, 3.9 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's certificate of death establishes that he passed 
away in June 1985.  

In February 1999 the appellant submitted a formal application 
for nonservice connected death pension benefits.  She noted 
that the veteran's service number was [redacted], and that he 
served with the "Sig. Co. "L" 43rd Inf. PA" from December 
1941 to March 1946.  Submitted with this application is an 
enlistment record indicating that the veteran was inducted 
into service in December 1941.  

The veteran's affidavit for Philippine Army Personnel 
documented him as being inducted into the United States Armed 
Forces in the Far East (USAFFE) in December 1941, and that he 
served until May 1942 in the 82nd Infantry.  It indicates 
that he was a civilian from May 1942 to August 1942, and 
joined a guerilla unit in August 1942 which he served with 
until March 1945.  From March 1945 to his processing in 
August 1945, he served in the 87th Infantry.  His present 
organization was listed as being L Company in the 43rd 
Infantry.  His service number was listed as being [redacted].  

In May 1999 the RO requested the NPRC to verify the veteran's 
service under service number [redacted].  In response, the NPRC 
submitted a document verifying the veteran's service under 
service number [redacted].  This service department document 
certified that the veteran had recognized guerilla service 
from March 1945 to August 1945 and Philippine Army service 
from August 1945 to March 1946.  

In June 1999 the RO notified the appellant that she was not 
eligible for nonservice-connected death pension benefits 
because the law provided that pension is not payable for the 
type of service the veteran had.  

In August 1999 the RO received a series of documents 
including a statement from the appellant in which she 
asserted that the veteran was a member of the Philippine 
Commonwealth Army and the USAFFE from March 1945 to March 
1946.  




Pertinent documents submitted with the appellant's statement 
included assertions from the veteran that he was a member of 
the Signal Platoon in the 82nd Infantry of the USAFFE and in 
the "Regimental Signal", described as a guerilla unit (there 
are also affidavits attesting to this service).  He noted 
that his service number was [redacted].  He appeared to indicate 
in another document that his service number was [redacted].  

Various military-related identification cards indicate that 
his service number was [redacted].  There is a service record 
documenting a transfer of the veteran noting his service 
number as being [redacted].  There is an affidavit indicating 
that he enlisted in the military in December 1941.  

Finally, there is a Certificate of Membership from the 
Philippine Veterans Legion certifying that the veteran was a 
qualified World War II veteran by virtue of his active 
participation in the USAFFE Resistance Movement, and/or in 
the Liberation Drive against the Japanese Imperial Forces.  

In her Notice of Disagreement (NOD) the appellant submitted a 
photograph of the veteran's "dog tag" which indicated that 
his service number was [redacted].  

In June 2000 the RO received an affidavit certifying that the 
veteran was inducted into service in the USAFFE in December 
1941.  

In her June 2000 substantive appeal the appellant contended, 
in pertinent part, that the veteran was inducted into the 
USAFFE in December 1941, and asserted that the service as 
verified by the service department was incorrect.  


In light of the appellant's contention that the service was 
incorrectly verified, service-related documents indicating 
that the veteran was inducted into the military in December 
1941, and the fact that it appeared that the veteran had two 
service numbers, one of which ([redacted]) was not verified, the 
Board remanded in March 2001 to obtain verification of the 
veteran's service using both service numbers, [redacted] and 
[redacted].  

In May 2001 the RO sent a request to the NPRC for 
verification of the veteran's service under both service 
numbers, as well as under an alternative spelling of the 
veteran's name which appeared in one of the affidavits.  In 
July 2001 the NPRC certified that no change was warranted 
from the prior positive certification.  

In June 2001 the appellant submitted a statement reasserting 
her contentions and resubmitted documents containing 
information already on file concerning the veteran's military 
service.  

In September 2001 the RO issued a Supplemental Statement of 
the Case (SSOC) continuing its denial of the appellant's 
claim.  

Criteria

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).

The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of this title, or 
who at the time of death was receiving (or entitled to 
receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541 (West 1991).  

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the veteran 
have active military, naval or air service.  See 38 U.S.C.A. 
§§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).

"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.8.

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 C.F.R. § 3.8(a).

Service of veterans enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Pub. L. 190. 
(Authority: 38 U.S.C.A. 107) 38 C.F.R. § 3.8 (b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.8(b), (c), and (d).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected pension benefits.  See 38 U.S.C.A. 
§ 107(a) (West 1991 & Supp. 2001); 38 C.F.R. § 3.8 (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

Analysis

The service department has verified that the veteran had 
recognized guerilla and Philippine Army service from March 
1945 to March 1946.  

As indicated above, the record contained a different service 
number of the veteran.  As a result, verification of the 
veteran's service using this number was requested as well.  
The RO also requested verification of the veteran's service 
under an alternative spelling of his name documented in one 
of the affidavits.  In July 2001 the NPRC certified that no 
change was warranted in the prior positive certification of 
service.  

The service department's determination that the veteran had 
recognized guerilla and Philippine Army service from March 
1945 to March 1946 is binding on VA.  38 C.F.R. § 3.203; see 
Duro, 2 Vet. App. at 532.

Review of the records discloses that multiple documents 
concerning the veteran's service have been submitted.  None 
contain information different from the information provided 
to and used by the service department in its verification of 
the veteran's service.  There is no further contention that 
the service as verified by the service department is 
erroneous in such a way as to warrant a further request to 
the service department to verify or recertify additional 
military service.  As noted above, the NPRC already has 
verified the veteran's service under his other service number 
and under a possible different spelling of his name.  

In addition, the Board notes that the service-related 
documents submitted by the appellant fail to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service, as they are not official documents of the 
appropriate U.S. service department.  Therefore, these 
documents may not be accepted by the Board as verification of 
the veteran's service for the purpose of receiving VA 
benefits.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).  Again, it is the service department's determination 
of service that is binding upon the Board.  38 C.F.R. 
§ 3.203; see Duro, 2 Vet. App. at 532.  

In addition, the Board notes that these documents do not 
indicate, and the appellant has not contended, that the 
veteran had any service that would render her eligible for 
pension; e.g., service as an Regular Philippine Scout.  See 
Sarmiento v. Brown, 7 Vet. App. 80 (1994); see also 38 C.F.R. 
§ 3.8(a).  

Veterans with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerillas, or service with 
the new Philippine Scouts under Public Law 190, 79th Congress 
shall not be deemed to have been in active military service 
with the Armed Forces of the United States for the purpose of 
establishing entitlement to nonservice-connected disability 
pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.8(b), (c), 
(d).  Therefore, the Board finds that the appellant is not 
eligible for the requested benefit.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; basic eligibility for pension is precluded based 
on the veteran's service.  Therefore, the appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Additional Matter: Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim and supercedes the decision 
of the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

In the case at hand, the Board is satisfied that the RO has 
provided sufficient assistance in this case, to the extent 
warranted.  

The duty to notify has been satisfied in this case.  The RO 
has provided the appellant with notice of the laws and 
regulations pertaining to basic eligibility for pension 
benefits.  Following her February 1999 claim, the RO notified 
her in June 1999 of the requirement of valid service in order 
to have basic eligibility for VA benefits.  

The RO then provided her with specific citations to the laws 
and regulations pertaining to establishing basic eligibility 
for VA benefits in the Statement of the Case (SOC).  It also 
notified her of her appellate rights, and provided a 
discussion of why basic eligibility had not been established.  

The RO also provided notice of the VCAA to the appellant in 
May 2001, advising her of the requirements to prevail on her 
claim, and the type of evidence needed to substantiate her 
claim.  




In light of the above, the Board concludes that the RO 
satisfied its duty to notify the appellant in this case.  
38 U.S.C.A. § 5103 (West Supp. 2001); see also 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

With respect to the duty to assist, the RO also complied with 
the Board's March 2001 remand request by attempting to verify 
the veteran's service under his other service number.  The RO 
also attempted to verify additional service under an 
alternative spelling of the veteran's name.  As noted above, 
the NPRC responded to this request.  Therefore, the Board is 
satisfied that its remand orders were complied with.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

In this case, any assistance beyond what has already been 
provided is not required in this case because there is no 
reasonable possibility that it would aid in substantiating 
her claim.  She has been notified of her procedural and 
appellate rights.  Furthermore, she has been provided with 
the laws and regulations pertinent to her claim, has been 
afforded the opportunity to present arguments in favor of her 
claim, and has in fact provided such arguments.  

Moreover, no further evidentiary development is needed, as 
the appellant's claim has been denied as a matter of law, 
and, as stated above, the appellant has been provided with 
notice of these laws, and she has not submitted any evidence 
which would warrant further development; i.e., she has not 
submitted any evidence that would require the RO to re-verify 
service with the service department.  Therefore, there is no 
reasonable possibility that any further assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2); 66 
Fed. Reg. 45,620, 45,631 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(d)).  


ORDER

Basic eligibility for nonservice-connected VA death pension 
benefits is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

